Citation Nr: 0401239	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  96-48 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for 
residuals of compression fractures of the 6th and 7th dorsal 
vertebrae.

2.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for a 
left ankle fracture with degenerative joint disease (DJD).

3.  Entitlement to a disability rating greater than 10 
percent for DJD of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1950 to December 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1996 and October 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

The Board remanded this case in August 2001.  Upon review of 
the record, the Board concludes that the requested 
evidentiary development has been accomplished to the extent 
practically possible.  See Stegall v. West, 11 Vet. App. 268 
(1998).

The Board observes that the matter of entitlement to an 
increased rating for prostatitis was in appellate status.  In 
February 2003, however, the veteran stated that he was 
satisfied with the increased 20 percent evaluation that was 
assigned to that disability effective September 2001.  
Because the veteran withdrew his appeal with respect to this 
issue, it is not before the Board.

The Board notes that although the RO addressed the threshold 
matter of new and material evidence, the Board itself must 
make a determination as to whether evidence is new and 
material before addressing the merits of a claim.  Barnett v. 
Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 
7104(b)).  Thus, the question as to whether the evidence 
before the Board is new and material will be discussed below.  

In October 1996, the veteran testified at a hearing before a 
hearing officer at the RO.  In June 2001, the veteran 
testified before the undersigned via video teleconference.

As set forth below, the issue of entitlement to an increased 
rating for degenerative joint disease of the lumbar spine is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  By May 1991 rating decision , the RO denied the veteran's 
claim of service connection for residuals of compression 
fractures of the 6th and 7th dorsal vertebrae.  The veteran 
was notified of this decision by letter dated in June 1991.

2.  By May 1991 rating decision, the RO denied the veteran's 
claim of service connection for a left ankle disability.

3.  Evidence brought to VA's attention since the May 1991 
denial of service connection for residuals of compression 
fractures of the 6th and 7th dorsal vertebrae is not 
potentially probative of the issue at hand and is not 
possibly so significant that it must be considered in order 
to decide fairly the merits of the claim.

4.  Evidence brought to VA's attention since the May 1991 
denial of service connection for a left ankle disability is 
not potentially probative of the issue at hand and is not 
possibly so significant that it must be considered in order 
to decide fairly the merits of the claim.




CONCLUSIONS OF LAW

1.  The May 1991 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2003).

2.  New and material evidence to warrant reopening the claim 
of service connection for residuals of compression fractures 
of the 6th and 7th dorsal vertebrae has not been received.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  New and material evidence to warrant reopening the claim 
of service connection for a left ankle disability has not 
been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence. See 38 U.S.C.A. §§ 5103, 5103A.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001).

However, the VCAA appears to have left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.

Notice

VA has a duty to notify a claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102, 
5103 (West Supp. 2002)].  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to a claimant describing evidence potentially helpful 
to the claimant but not mentioning who is responsible for 
obtaining such evidence did not meet the standard erected by 
the VCAA].

The Board believes that with respect to this issue, which 
involves the matter of submission of new and material 
evidence, although VA's duty to assist appears to be 
circumscribed the notice provisions of the VCAA are still 
applicable.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (discussing VA's duty to notify a claimant who had 
submitted a complete or substantially complete application).

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  In this 
case, the RO undertook action that is consistent with the 
notification and assistance provisions of the VCAA as it 
relates to new and material evidence claims, and then 
adjudicated the veteran's claim based on all the evidence of 
record.  In the May 1996 statement of the case, the RO 
specifically outlined the regulations pertinent to the 
reopening of claims based on new and material evidence.  In 
the April 1996 and October 1997 rating decisions, subsequent 
statements of the case, and supplemental statements of the 
case, the RO also explained the matter of new and material 
evidence.  Finally, by September 2001 letter, the RO outlined 
the provisions of VCAA and the types of evidence necessary 
for the establishment of service connection.  In that letter, 
the RO notified the veteran of the evidence he is expected to 
obtain and which evidence VA will obtain. See 38 U.S.C.A. § 
5103a; 38 C.F.R. § 3.159(b); see also Quartuccio, supra.  The 
RO also outlined the evidence needed to support the veteran's 
claim.

Duty to Assist

VA ordinarily has a duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  The VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  However, the 
issues on appeal involve the matter of whether a previously 
denied claim may be reopened.  Under such circumstances, VA's 
duty to assist the veteran in the development of his claim is 
not triggered unless and until the claim is reopened.  See 38 
U.S.C.A. § 5103A.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  The veteran 
has not pointed to any evidence pertinent to the issues on 
appeal which exists and which has not been associated with 
his VA claims folder.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that to the extent required the 
issue of whether new and material evidence has been submitted 
with respect to the claims of entitlement to service 
connection for a left ankle disability and service connection 
for residuals of compression fractures of the 6th and 7th 
dorsal vertebrae has been developed in conformity with the 
spirit of the VCAA.  Accordingly, the Board will proceed to a 
decision on the issues on appeal.



Factual Background 

On December 1950 enlistment medical examination, no left 
ankle or thoracic spine abnormalities were noted.  The spine 
as well as the rest of the veteran's musculoskeletal system 
were found to be within normal limits.  

In January 1953, the veteran complained of back pain.  

On December 1953 discharge medical examination, no left ankle 
or thoracic spine abnormalities were noted.  The spine as 
well as the rest of the veteran's musculoskeletal system were 
found to be within normal limits.  His "PULHES" physical 
profile amounted to a "picket fence" (i.e., all 1's), 
indicating a high level of medical fitness.  (See generally 
Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991) for an 
explanation of the military medical profile system).  

In July 1955, the veteran involved in a car accident.  Other 
than lacerations and cuts, he suffered a rib fracture.

On September 1955 VA medical examination, the veteran 
complained of tenderness over the upper thoracic spine.  The 
examiner diagnosed an old moderate compression fracture of 
the 6th and 7th thoracic vertebrae with slight degenerative 
changes.  

By September 1955 rating decision, the RO denied service 
connection for residuals of compression fractures of the 6th 
and 7th dorsal vertebrae.  Notice of the rating decision was 
sent to the veteran's last known address.  He did not 
initiate an appeal, and that decision became final.  
38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103.

On October 1960 VA medical examination, the veteran 
complained of back pain in the lower thoracic and upper 
lumbar area.  The examiner noted that there was some palpable 
prominence in the 5th and 6th thoracic vertebrae.  A 
contemporaneous X-ray study revealed evidence of an old 
compression fracture at T5 and 6 with mild kyphosis.  The 
examiner diagnosed an old compression fracture at T5-6.

May 1987 VA medical records reflect that a calcaneal pin was 
placed in the veteran's left tibia.  Apparently, the veteran 
fell off a ladder that month and was hit by a car on the way 
down.  His left tibia was injured as a result.

In December 1990, he filed a claim of service connection for, 
in pertinent part, a "broken ankle" and residuals of 
compression fractures of the 6th and 7th dorsal vertebrae.

By May 1991 rating decision, the RO denied service connection 
for a left ankle disability and declined to reopen the 
veteran's claim of service connection for residuals of 
compression fractures of the 6th and 7th dorsal vertebrae.  
Notice of that decision was mailed to the veteran's last 
known address the following month.  He did not initiate an 
appeal, and that decision became final.  Id.

In September 1995, the veteran filed a claim of service 
connection for residuals of compression fractures of the 6th 
and 7th dorsal vertebrae.  

By April 1996 rating decision, the RO denied service 
connection for residuals of compression fractures of the 6th 
and 7th dorsal vertebrae as new and material evidence, 
sufficient to reopen that claim, had not been submitted.

In October 1996, the veteran testified at a hearing at the 
RO.  He stated that he suffered a thoracic spine injury in 
the spring of 1951 while he was stationed in Korea.  
According to him, while loading engines on a truck, he was 
knocked down by a piece of equipment that landed between his 
shoulder blades.  He did not seek treatment.

Regarding residuals of compression fractures of the 6th and 
7th dorsal vertebrae, the veteran stated in March 1997, that 
following service, he obtained employment as a heavy 
equipment operator but that he had to leave that job due to 
back pain.  

A March 1997 note from a private physician indicated that the 
veteran suffered from degenerative joint disease of the left 
ankle for which ankle fusion was recommended.  

By October 1997 rating decision, the RO denied service 
connection for a left ankle disability as new and material 
evidence, sufficient to reopen that claim, had not been 
submitted.  

On November 1997 VA examination of the spine, the examiner 
diagnosed a residual fracture of T6 and/or T7.  An X-ray 
study of the thoracic spine revealed accentuation of dorsal 
kyphosis secondary to an anterior compression of the T5 and 
T6 vertebral bodies.  

During his June 2001 video teleconference, the veteran 
testified that he suffered a thoracic spine injury in service 
when he was knocked over by a piece of heavy equipment.  He 
indicated that he did not seek medical treatment because he 
did not think his back was "broken."  He stated that 
following an automobile accident in 1953, he was treated for 
a broken rib and thoracic area spinal pain.  With respect to 
his ankle, the veteran stated that it was injured in 1987.

On April 2003 VA orthopedic examination, the veteran 
complained of upper thoracic spine pain.  Upon review of the 
record, the examiner noted that X-ray studies of the thoracic 
spine revealed a compression fracture of T6-7 of an uncertain 
age.  Other X-ray studies revealed a healed fracture of the 
left distal tibia and fibula, distal demineralization, and 
status post-traumatic degenerative joint disease.  The 
examiner diagnosed mild to moderate thoracic spine pain, 
status post left tibia and fibula fractures, and a history of 
a compression fracture at T6-7.
 
Discussion

As noted above, the veteran's claims of service connection 
for residuals of compression fractures of the 6th and 7th 
dorsal vertebrae and for a left ankle disability were 
previously denied in a May 1991 rating decision that became 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  Despite 
the finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  [An amended version 
of 38 C.F.R. § 3.156 applies only to petitions to reopen 
filed since August 29, 2001, and hence does not apply in the 
instant case.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001)]

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence 
is presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon 
the merits.  Once it has been determined that a claimant has 
produced new and material evidence, the adjudicator must 
evaluate the merits of the claim in light of all the 
evidence, both new and old, after ensuring that the VA's 
statutory duty to assist the appellant in the development of 
his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 
1991); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Evans v. Brown, 9 Vet. App. 273, 283 (1996), the Court 
further delineated the first step of the Manio analysis by 
dividing it into three questions.  The Court indicated that 
the first question for the decision maker is whether newly-
presented evidence is actually "new" in the sense that it was 
not of record at the time of the last final disallowance of 
the claim and is not merely cumulative of other evidence of 
record.  The second question is whether the evidence is 
"probative" of the "issue at hand."  Evans, 9 Vet. App. at 
283.  Evidence is probative when it tends to prove, or 
actually proves an issue.  The third question is whether, in 
light of all of the evidence of record, there is a reasonable 
possibility that the outcome of the claim on the merits would 
be changed.  Dolan v. Brown, 9 Vet. App. 358, 361 (1996); 
Evans, 9 Vet. App. at 283.

The Federal Circuit has noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Hodge, 155 F.3d 1363.  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  In Kutscherousky 
v. West, 12 Vet. App. 369 (1999), the Court held that the 
holding in Justus was not altered by the Federal Circuit 
decision in Hodge.  

With these considerations, the Board must review all of the 
evidence that has been submitted by the veteran or otherwise 
associated with the claims file since the RO's final decision 
in May 1991.

In this case, the additional evidence submitted after the 
initial rating decision consists of VA medical examination 
reports, the veteran's June 2001 testimony, and his October 
1996 RO hearing transcript (with respect to the issue of the 
thoracic spine only).  Because this evidence was not of 
record before the April 1996 and October 1997 rating 
decisions, it is new within the meaning of applicable law and 
regulations.  See Evans, 9 Vet. App. at 283.  

After careful consideration of this new evidence, however, 
the Board finds that it is not material for it is not 
probative of the issues at hand, and there is no reasonable 
possibility that the outcome on the merits would be changed 
with regard to either issue on appeal.  Dolan v. Brown, 9 
Vet. App. 358, 361 (1996); Evans, 9 Vet. App. at 283.  The 
new evidence includes undisputed diagnoses with respect to 
the thoracic spine and the left ankle.  None of the new 
evidence, however, suggests a credible nexus between a 
thoracic spine or left ankle disability and service.  The 
Board indeed notes that the April 2003 VA examiner stated 
that the veteran's thoracic spine compression fracture that 
was seen on X-ray was of undetermined age.  The new evidence, 
moreover, does not contribute to a more precise picture of 
the origin of the veteran's claimed disabilities and is not, 
for that reason, new and material sufficient to reopen the 
claims of service connection for a low back and bilateral 
knee disabilities.  See 38 C.F.R. § 3.156(a); Hodge, 155 F.3d 
at 1363.  


	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence not having been submitted, service 
connection for residuals of compression fractures of the 6th 
and 7th dorsal vertebrae remains denied.

New and material evidence not having been submitted, service 
connection for a left ankle disability remains denied.


REMAND

Before the Board can render a decision on this matter, a 
veteran must be apprised of the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126) (West 2002)].  
Included in this notice should be the veteran's and VA's 
respective responsibilities as to obtaining and furnishing 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

During the course of the appeal, the provisions relating to 
the evaluation of spinal disabilities were amended, but the 
veteran was not given notice of the revised rating criteria.  
See 68 Fed. Reg. 51454-51458 (August 27, 2003), effective 
September 26, 2003.  The RO must provide notice of the 
revised criteria.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  In addition to 
the foregoing, the RO must inform the 
veteran of the types of evidence 
necessary to establish his claims, as 
well as which evidence VA will obtain, 
which evidence he must provide, and which 
evidence VA will assist him in securing.

2.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed and, if it 
has not been completed, the RO should 
take corrective action.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

3.  Thereafter, the RO should readjudicate 
the claim taking into consideration all of 
the evidence of record and the revised 
rating criteria.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  Notice of the revised rating 
criteria for spinal disabilities, 68 Fed. 
Reg. 51454-51458 (August 27, 2003), should 
be included.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



